Citation Nr: 0707704	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for tinea 
pedis, tinea versicolor and tinea cruris.

4.  Entitlement to service connection for gastritis with 
duodenitis and cholelithiasis, status post cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard with active 
military service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  In a June 1999 decision, the Board denied the veteran's 
claims for service connection for bronchitis, sinusitis, and 
skin disorders (tinea pedis, tinea versicolor and tinea 
cruris).  The veteran did not appeal that decision, and it is 
final.

2.  None of the new evidence received subsequent to June 1999 
in support of the veteran's claims for service connection for 
bronchitis, sinusitis, and skin disorders (tinea pedis, tinea 
versicolor and tinea cruris) is material.

3.  The veteran's gastritis with duodenitis and 
cholelithiasis, status post cholecystectomy, is not related 
to his active service.







CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied the veteran's 
claims for service connection for bronchitis, sinusitis, and 
skin disorder including tinea pedis, tinea versicolor and 
tinea cruris is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for bronchitis, 
sinusitis, and skin disorder (tinea pedis, tinea versicolor 
and tinea cruris) are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3. Gastritis with duodenitis and cholelithiasis, status post 
cholecystectomy, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in May 2001 prior to the initial AOJ decision.  The 
Board previously found, however, that this notice was 
deficient because it failed to advise the veteran of the 
standards related to reopening previously denied claims and 
the submission of new and material evidence.  Thus in a March 
2006 remand, the Board instructed that appropriate notice be 
given to the veteran, which was done in April 2006.  This 
notice appropriately advised the veteran of all the Pelegrini 
II notice elements as listed above for his claims to reopen 
as well as his claim for service connection.  The veteran's 
claims were readjudicated in an October 2006 Supplemental 
Statement of the Case.    

Although proper notice was provided after the initial 
adjudication, the Board finds that the veteran has not been 
prejudiced thereby.  The content of the notice provided in 
April 2006 fully complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover his claims were subsequently 
readjudicated after providing the veteran with an opportunity 
to respond to the notice.  Furthermore, the veteran was told 
it was his responsibility to support the claims with 
appropriate evidence, and he was provided with the text of 
the relevant regulations relating to VA's duty to notice and 
assist.  

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  The Board finds that 
the April 2006 notice letter sufficiently addresses the 
additional notice requirements set forth by the Court in Kent 
because it advises the veteran of the specific deficiencies 
that were the basis of the previous denials and of the 
information of evidence needed in order to reopen these 
claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records were obtained in relation to the present 
claims from March 2001 through November 2003.  The veteran 
identified private treatment records related to his claims, 
which were obtained by the RO.  The veteran was notified in 
the rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With regard to 
the veteran's claims to reopen, however, VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2006).  Since the veteran has 
failed to submit new and material evidence to reopen his 
claims for service connection for bronchitis, sinusitis, and 
skin disorders, VA was not obligated to provide him with a 
medical examination.

VA was also not obligated to provide him with a medical 
examination with regard to his claim for service connection 
for gastritis with duodenitis and cholelithiasis, status post 
cholecystectomy, because there is no evidence that this 
condition may be associated with his military service.  His 
service medical records show no pertinent complaints or 
diagnoses and, although the veteran has alleged a continuity 
of symptomatology (but not treatment) since his separation 
from service, no medical records were provided to support his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Since there is no 
evidence other than unsubstantiated allegations indicating 
that a possible nexus, or relationship, exists between the 
claimed condition and the veteran's military service, VA 
examination was not required.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Claims to Reopen

In June 1999, the Board denied service connection for 
bronchitis, sinusitis, and skin disorders including tinea 
pedis, tinea versicolor, and tinea cruris.  This decision 
became final June 30, 1999, and the Chairman of the Board has 
not ordered reconsideration of this decision to date.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2006).  

In May 2001, the veteran sought to reopen these claims.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to June 1999 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received subsequent to June 1999 consists of 
National Guard medical records from May 1991 through May 
1998, VA treatment records from March 2001 through November 
2003, treatment records from two private medical care 
providers for October 1999 through June 2001, and a December 
2000 letter from the Office of the Under Secretary of 
Defense.  The Board finds that although this evidence is new, 
it is not material as it is cumulative and redundant of 
evidence previously considered by the Board in June 1999.  
The veteran was advised that he needed to submit evidence 
showing that the conditions he is claiming were incurred in 
or caused by service, and that such evidence could not simply 
be repetitive or cumulative of the evidence previously 
considered.  

First, National Guard medical records not previously 
considered show that in June 1996 the veteran had mild 
itching of his bilateral wrists and forearms due to a spill 
of some JP-8 fuel on his hands and forearms and in his boots.  
The assessment was chemical irritation.  The remaining Guard 
medical records merely show the veteran's report of skin 
rashes.  The Board finds that these treatment records are not 
material because VA treatment records previously considered 
show that the veteran's skin disorders began in 1991.  The 
Guard medical records are, therefore, merely cumulative and 
redundant of the VA treatment records previously considered.  
As for the veteran's claims for bronchitis and sinusitis, 
these service medical records are not material because they 
are silent for any treatment of either condition.

Second, the VA and non-VA treatment records merely show 
continued treatment for the conditions for which the veteran 
is seeking service connection, but do not show that these 
conditions were incurred or caused by service.  Neither do 
they show a continuity of symptomatology as the veteran was 
discharged from active service in May 1991 and the first 
treatment record contained in the new evidence is from May 
2000.
 
Finally the December 2000 letter from the Office of the Under 
Secretary of Defense is not material as it is merely a 
general letter advising the veteran that his unit may have 
been briefly exposed to low-levels of chemical agents near 
Khamisiyah.  This document in no way suggests that the 
veteran's claimed conditions were incurred in or are due to 
his active service.  Thus this letter is not material.

In conclusion, the Board finds that the evidence submitted 
since June 1999, although new, is not material, and the 
veteran's claims for service connection for bronchitis, 
sinusitis, and skin disorders (tinea pedis, tinea versicolor 
and tinea cruris) are not reopened.  The veteran's appeal, 
therefore, must be denied.





III.  Claim for Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran has a current 
diagnosis of erosive gastritis, which is shown in the private 
treatment records and was confirmed by biopsy in January 
2001.  VA treatment records from May 2001 show a diagnosis of 
dyspepsia.  Although the veteran has a current diagnosis of 
gastritis, there is no evidence linking that disability with 
his active service.  Service medical records are silent for 
complaints relating to the veteran's gastrointestinal system.  
At the veteran's separation examination in April 1991, he 
denied any gastrointestinal symptoms.  In addition on a 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
also dated in April 1991, the veteran again denied 
gastrointestinal symptoms.  The first post-service medical 
evidence that the veteran has any gastrointestinal disorder 
is from October 1999, more than eight years after the 
veteran's discharge from active duty.  Although the veteran 
has stated that his gastrointestinal symptoms began in 
service, his allegations as to continuity of symptomatology, 
standing alone, are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current gastritis with duodenitis and 
cholelithiasis, status post cholecystectomy, was incurred 
during his period of active service.  The preponderance of 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable, and the veteran's claim 
must be denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim for service connection for bronchitis is not 
reopened.

New and material evidence has not been submitted, and the 
veteran's claim for service connection for sinusitis is not 
reopened.

New and material evidence has not been submitted, and the 
veteran's claim for service connection for tinea pedis, tinea 
versicolor and tinea cruris is not reopened.

Entitlement to service connection for gastritis with 
duodenitis and cholelithiasis, status post cholecystectomy, 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


